United States Court of Appeals
                     For the First Circuit
No. 21-1770

                   HUNTER HARRIS; CORA CLUETT

                     Plaintiffs, Appellants,

                               v.

    UNIVERSITY OF MASSACHUSETTS LOWELL; JACQUELINE MOLONEY;
UNIVERSITY OF MASSACHUSETTS BOSTON; MARCELO SUÁREZ-OROZCO; SHAWN
                            DE VEAU,

                     Defendants, Appellees.
                     _____________________



                          ERRATA SHEET


     The opinion of this Court, issued on August 4, 2022, is
amended as follows:

    On page 4, line 14 replace "tenants" with "tenets".

    On page 7, line 16, replace "extent" with "extant".

    On page 9, line 9, replace "nor" with "or".

     On page 13, footnote 9, line 3, replace "Fed. R. Civ. P.
28(j)" with "Fed. R. App. P. 28(j)".

    On page 17, line 4, replace forgoing with "foregoing".

    On page 17, line 7, replace "extent with "extant".